Citation Nr: 0310483	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-11 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple sclerosis with involvement of the right lower 
extremity, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
multiple sclerosis with involvement of the left lower 
extremity, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of 
multiple sclerosis with facial weakness and decreased 
sensation, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
multiple sclerosis with nystagmus of the left eye, currently 
rated 10 percent disabling.  

5.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from February 1981 to March 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

After the case was remanded in July 1998, the RO undertook 
additional evidentiary development and the case was returned 
to the Board.  Then the Board, itself, undertook additional 
development of the case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  

Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran.



In light of procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board must REMAND the claims to 
the RO for the following action:  

1.  The RO should review the claims file.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claims.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) has been done.  

The RO should readjudicate the issues on appeal 
in light of the Board's additional development as 
well as any additional development that is 
required to fulfill the mandate of the VCAA.  
In particular, the RO should consider the 
additional evidence obtained as a result of the 
Board's July 1998 remand and more recently 
following the Board's June 2002 development 
memorandum.

2.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


